Citation Nr: 1755031	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  09-30 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for epilepsy.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel




INTRODUCTION

The Veteran served in the United States Navy from December 1989 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions September 2007 and June 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously remanded in April 2012 and June 2013.  Pursuant to the June 2013 Board remand VA was required to secure the Social Security Administration (SSA) records of the Veteran.  The Board notes that reasonable efforts were made to obtain the SSA records.  However, in correspondence received from the SSA in August 2013, it was indicated that the Veteran's records had been destroyed.  The RO notified the Veteran of such in an August 2013 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although it is regrettable that this claim must be remanded, the Board finds it necessary to comply with the duty to assist.

The Veteran was scheduled for VA examinations as to all three issues on appeal in June 2015.  The notes from the RO indicate that the examinations were cancelled as the RO had been unable to contact the Veteran.  See Compensation and Pension Exam Inquiry, June 2015, Page 1.  A supplemental statement of the case (SSOC) was issued in August 2016 which denied the Veteran's claim for service connection and indicated that the Veteran failed to show for the examinations.   However, upon review of the record, it appears that the Veteran was incarcerated at the time the examination was scheduled, and that the VA did not comply with its duty to assist as it pertains to incarcerated Veterans.

With respect to VA's duty to assist, incarcerated veterans "are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her with the necessary examination at the closest VA medical facility.  38 U.S.C. § 5711 (West 2012). 

Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. at 191.  Bolton also requires that when VA cannot assist the Veteran in developing evidence, it must explain its exhaustive but unsuccessful attempts at doing so.  Id.

Given that the duty to assist has not been satisfied, remand is required in order to schedule the Veteran for VA examinations in accordance with the guidelines presented and to comply with the previous June 2013 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  All outstanding VA treatment records since December 2008 should be obtained.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination.  Based on his incarceration, efforts should be made to either:

(a) attempt to arrange transportation of the claimant to a VA facility for examination;

(b) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or

(c) send a VA or fee-basis examiner to the correctional facility to conduct the examination. Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

If the RO cannot assist the Veteran in an examination, it should clearly explain the unsuccessful attempts to do so. 

The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  If possible, all indicated studies should be performed, and all findings should be reported in detail.  After review of the claims folder, and upon examination of the Veteran (if provided), the VA examiner or reviewing clinician should indicate:

With respect to the claim for service connection for asthma, the examiner should specifically address the following questions:

(a) whether the disability clearly and unmistakably (i.e., obvious or manifest) preexisted service;

(b) if so, whether there is clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened);

(c) if aggravated, whether there is clear and unmistakable evidence that the aggravation  was in the natural progression of the disease;

(d) if not, whether it is at least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise medically related to the Veteran's service. 

With respect to the Veteran's claim for entitlement to service connection for schizophrenia and epilepsy, the examiner should provide an opinion indicating:

(a) whether it, is at least as likely as not (a 50 percent probability or greater) that the Veteran's schizophrenia or epilepsy disorder had its onset in service or is due to an event in service or;

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

The examiner must discuss any statements made by the regarding the onset and/or chronicity of the pertinent symptoms, to include his claim that his schizophrenia and epilepsy began during his brief period of service.

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner or reviewing clinician should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed, re-adjudicate the issues of entitlement to service connection.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






	(CONTINUED ON NEXT PAGE)










_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




